DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7, 12, 13, 18, 19: is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Croyle et al. (US 20180283880 A1) (hereinafter Croyle).
Regarding claim 1, Croyle teaches a method of:
identify a location and an orientation of a vehicle on a map (Croyle: ¶ 034-035; vehicle data is obtained at step 202 [including] a first value of a position of the vehicle 100 (e.g., as obtained via the GNSS antenna 116 and the GNSS receiver 119 of FIG. 1), and a heading of the vehicle 100 (e.g., as obtained via the heading sensor 126 of FIG. 1) . . . along with dead-reckoning techniques, for example using the )
and determine a location of an infrastructure sensor on the map based on the location and the orientation of the vehicle, data from a vehicle sensor (Croyle: ¶ 035; electronic messages are received, via the short range antenna 114 and the short range receiver [these] electronic messages include information [regarding] proximity to, the infrastructure element [alternatively the location] information is analyzed by the processor 136 of FIG. 1 with respect to information from the mapping database 132 of FIG. 1.)
and data from the infrastructure sensor (Croyle: ¶ 035; electronic messages are received, via the short range antenna 114 and the short range receiver 118 of FIG. 1, from the transmitter 104 of the infrastructure element 102 of FIG. 1, via the wireless communication network 103 of FIG. 1. In addition, in various embodiments, the electronic messages include information as to a current position (e.g., geographic location) of the vehicle 100 as well as a current heading (e.g., direction of travel) of the vehicle 100 as the vehicle 100 is travelling within, or in proximity to, the infrastructure element 102)
Regarding claim 2, as detailed above, Croyle teaches the invention as detailed with respect to claim 1. Croyle further teaches:
identify the location and the orientation of the vehicle based on a location of an object on the map and a location of the object relative to the vehicle (Croyle: ¶ 035-036; additional parameters may also be included in the electronic messages, such as a precise location in the infrastructure element 102 [then a] determination is made at step 210 as to whether the current position received at 208 is different from the calculated first position value of 206)
Regarding claim 7, as detailed above, Croyle teaches the invention as detailed with respect to claim 1. Croyle further teaches:
identify a second location and a second orientation of the vehicle relative to the map (Croyle: ¶ 034-035; vehicle data is obtained at step 202 [including] a first value of a position of the vehicle 100 (e.g., as obtained via the GNSS antenna 116 and the GNSS receiver 119 of FIG. 1), and a heading of the vehicle 100 (e.g., as obtained via the heading sensor 126 of FIG. 1) . . . along with dead-reckoning techniques, for example using the vehicle data of step 204 and the mapping database 132 of FIG. 1)
collect second data from the vehicle sensor while the vehicle is at the second location and in the second orientation (Croyle: ¶ 035; electronic messages are received, via the short range antenna 114 and the short range receiver 118 of FIG. 1, from the transmitter 104 of the infrastructure element 102 of FIG. 1, via the wireless communication network 103 of FIG. 1. In )
and to determine the location of the infrastructure sensor on the map based on the location and the orientation of the vehicle, the data from the vehicle sensor, the second location and the second orientation of the vehicle, the second data from the vehicle sensor, and the data from the infrastructure sensor (Croyle: ¶ 035; electronic messages are received, via the short range antenna 114 and the short range receiver [these] electronic messages include information [regarding] proximity to, the infrastructure element [alternatively the location] information is analyzed by the processor 136 of FIG. 1 with respect to information from the mapping database 132 of FIG. 1.)
Regarding claim 12, Croyle teaches a method of:
identifying a location and an orientation of a vehicle on a map; (Croyle: ¶ 034-035; vehicle data is obtained at step 202 [including] a first value of a position of the vehicle 100 (e.g., as obtained via the GNSS antenna 116 and the GNSS receiver 119 of FIG. 1), and a heading of the vehicle 100 (e.g., as obtained via the heading sensor 126 of FIG. 1) . . . along with dead-reckoning techniques, for example using the )
and determining a location of an infrastructure sensor on the map based on the location and the orientation of the vehicle, data from a vehicle sensor (Croyle: ¶ 035; electronic messages are received, via the short range antenna 114 and the short range receiver [these] electronic messages include information [regarding] proximity to, the infrastructure element [alternatively the location] information is analyzed by the processor 136 of FIG. 1 with respect to information from the mapping database 132 of FIG. 1.)
and data from the infrastructure sensor (Croyle: ¶ 035; electronic messages are received, via the short range antenna 114 and the short range receiver 118 of FIG. 1, from the transmitter 104 of the infrastructure element 102 of FIG. 1, via the wireless communication network 103 of FIG. 1. In addition, in various embodiments, the electronic messages include information as to a current position (e.g., geographic location) of the vehicle 100 as well as a current heading (e.g., direction of travel) of the vehicle 100 as the vehicle 100 is travelling within, or in proximity to, the infrastructure element 102)
Regarding claim 13, as detailed above, Croyle teaches the invention as detailed with respect to claim 12. Croyle further teaches:
identifying the location and the orientation of the vehicle based on a location of an object on the map and a location of the object relative to the vehicle (Croyle: ¶ 035-036; additional parameters may also be included in the electronic messages, such as a precise location in the infrastructure element 102 [then a] determination is made at step 210 as to whether the current position received at 208 is different from the calculated first position value of 206)
Regarding claim 18, as detailed above, Croyle teaches the invention as detailed with respect to claim 12. Croyle further teaches:
identifying a second location and a second orientation of the vehicle on the map (Croyle: ¶ 034-035; vehicle data is obtained at step 202 [including] a first value of a position of the vehicle 100 (e.g., as obtained via the GNSS antenna 116 and the GNSS receiver 119 of FIG. 1), and a heading of the vehicle 100 (e.g., as obtained via the heading sensor 126 of FIG. 1) . . . along with dead-reckoning techniques, for example using the vehicle data of step 204 and the mapping database 132 of FIG. 1)
collecting second data from the vehicle sensor while the vehicle is at the second location and in the second orientation (Croyle: ¶ 035; electronic messages are received, via the short range antenna 114 and the short range receiver 118 of FIG. 1, from the transmitter 104 of the infrastructure element 102 of FIG. 1, via the wireless communication network 103 of FIG. 1. In )
and determining the location of the infrastructure sensor on the map based on the location and the orientation of the vehicle, the data from the vehicle sensor, the second location and the second orientation of the vehicle, the second data from the vehicle sensor, and the data from the infrastructure sensor (Croyle: ¶ 035; electronic messages are received, via the short range antenna 114 and the short range receiver [these] electronic messages include information [regarding] proximity to, the infrastructure element [alternatively the location] information is analyzed by the processor 136 of FIG. 1 with respect to information from the mapping database 132 of FIG. 1.)
Regarding claim 19, as detailed above, Croyle teaches the invention as detailed with respect to claim 12. Croyle further teaches:
determining an orientation of the infrastructure sensor relative to the map (Vallespi-Gonzalez: ¶ 052; the state data for each object can describe an estimate of the object's: current location (also referred to as position); current speed (also referred to as velocity); current acceleration; current heading; current orientation; size/footprint
based on the location and the orientation of the vehicle, the data from the vehicle sensor, and the data from the infrastructure sensor (Croyle: ¶ 035; electronic messages are received, via the short range antenna 114 and the short range receiver [these] electronic messages include information [regarding] proximity to, the infrastructure element [alternatively the location] information is analyzed by the processor 136 of FIG. 1 with respect to information from the mapping database 132 of FIG. 1.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 8, 9, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Croyle et al. (US 20180283880 A1) (hereinafter Croyle) in view of Vallespi-Gonzalez et al. (US 20190042865 A1) (hereinafter Vallespi-Gonzalez). As regards the individual claims:
Regarding claim 3, as detailed above, Croyle teaches the invention as detailed with respect to claim 1. Croyle further teaches:
and based on the data from the infrastructure sensor (Croyle: ¶ 035; electronic messages are received, via the short range antenna 114 and the short range receiver 118 of FIG. 1, from the transmitter 104 of the infrastructure element 102 of FIG. 1, via the wireless communication network 103 of FIG. 1. In addition, in various embodiments, the electronic messages include information as to a current position (e.g., geographic location) of the vehicle 100 as well as a current heading (e.g., direction of travel) of the vehicle 100 as the vehicle 100 is travelling within, or in proximity to, the infrastructure element 102)
Croyle does not explicitly teach:
identify a first location of an object on the map and based on the data from the vehicle sensor; however, Vallespi-Gonzalez does teach:
identify a first location of an object on the map and based on the data from the vehicle sensor (Vallespi-Gonzalez: ¶ 172; At (902), method 900 can include identifying an object of interest (e.g., a pedestrian, vehicle, bicycle, etc.) within an image obtained from a camera positioned relative to a vehicle. More particular aspects of identifying an object of ) (Vallespi-Gonzalez: Fig. 019; )

    PNG
    media_image1.png
    718
    459
    media_image1.png
    Greyscale


While neither Croyle nor Vallespi-Gonzalez explicitly teach:
to identify a second location of the object relative to the infrastructure sensor; Vallespi-Gonzalez does teach:
Using two independent vehicle sensors to localize an object and use any discrepancy in their independently calculated locations to refine said position (Vallespi-Gonzalez: ¶ 179; [0179] In one example implementation, a second supplemental portion of data obtained at (910) can include obtaining map data descriptive of a geographic area surrounding the vehicle. At (912), a revised estimated location of the pedestrian within three-dimensional space can be determined based at least in part on the estimated location determined at (908) and the map data obtained at (910). Additional examples described herein relative to (906) and (908) (e.g., descriptive of supplemental data corresponding to LIDAR data, RADAR data, image data, etc.) also apply to (910) and (912) respectively.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Vallespi-Gonzalez teaches the above limitation based on the logic Coyle's use of an infrastructure sensor for geolocation could be substituted as one of Vallespi-Gonzalez "objects of interest" as Vallespi-Gonzalez teaches that any number of possible objects could be substituted for use in multi-sensor analysis and substitution of one known element for another would obtain predictable results (KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007)).
Vallespi-Gonzalez further teaches:
and to determine the location of the infrastructure sensor based on the first and second locations of the object (Vallespi-Gonzalez: ¶ 178; method 900 ).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Croyle with the teachings of Vallespi-Gonzalez based on a motivation to implement an autonomous vehicle system which acquires multiple sets of data, from multiple forms of sensors, including optical and LIDAR, in a process of sensor data fusion to refine a vehicle's geolocation (Vallespi-Gonzalez: ¶ 007-010; Fig. 19).
Regarding claim 6, as detailed above, Croyle teaches the invention as detailed with respect to claim 1. Croyle does not explicitly teach:
wherein the data from the vehicle sensor and the data from the infrastructure sensor includes point-cloud data; however, Vallespi-Gonzalez does teach:
wherein the data from the vehicle sensor and the data from the infrastructure sensor includes point-cloud data (Vallespi-Gonzalez: ¶ 175; a first supplemental portion of data at (906) can include obtaining LIDAR data [including] LIDAR point data [as] depicted).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Croyle with the 
Regarding claim 8, as detailed above, Croyle teaches the invention as detailed with respect to claim 1. Croyle further teaches:
based on the location and the orientation of the vehicle, the data from the vehicle sensor, and the data from the infrastructure sensor (Croyle: ¶ 035; electronic messages are received, via the short range antenna 114 and the short range receiver [these] electronic messages include information [regarding] proximity to, the infrastructure element [alternatively the location] information is analyzed by the processor 136 of FIG. 1 with respect to information from the mapping database 132 of FIG. 1.)
Croyle does not explicitly teach:
determine an orientation of the infrastructure sensor on the map; however, Vallespi-Gonzalez does teach:
determine an orientation of the infrastructure sensor on the map (Vallespi-Gonzalez: ¶ 052; the state data for each object can describe an estimate of the object's: current location (also referred to as position); current speed (also referred to as velocity); current acceleration; current heading; current orientation; size/footprint
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Croyle with the teachings of Vallespi-Gonzalez based on a motivation to implement an autonomous vehicle system which acquires multiple sets of data, from multiple forms of sensors, including optical and LIDAR, in a process of sensor data fusion to refine a vehicle's geolocation (Vallespi-Gonzalez: ¶ 007-010; Fig. 19).
Regarding claim 9, as detailed above, Croyle teaches the invention as detailed with respect to claim 1. Croyle does not explicitly teach:
wherein the computer is remote from the vehicle and the infrastructure sensor; however, Vallespi-Gonzalez does teach:
wherein the computer is remote from the vehicle and the infrastructure sensor (Vallespi-Gonzalez: ¶ 125; computing system 500 can include a vehicle computing system (e.g., vehicle computing system 206 of FIG. 3) and a remote computing system 530 that are communicatively coupled over a network 580. Remote computing system 530 can include one or more remote computing device(s) that are remote from the autonomous vehicle 202. The remote computing system 530 can be associated with a central operations system and/or an entity associated with the autonomous vehicle 202 such as, for example, a vehicle owner, vehicle manager, fleet operator, service provider, etc.) 
and wherein the instructions further include instructions to store the location of the infrastructure sensor on the map in the memory of the computer (Vallespi-Gonzalez: ¶ 135; the memory 534 . . . can store data [inter )
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Croyle with the teachings of Vallespi-Gonzalez based on a motivation to implement an autonomous vehicle system which acquires multiple sets of data, from multiple forms of sensors, including optical and LIDAR, in a process of sensor data fusion to refine a vehicle's geolocation (Vallespi-Gonzalez: ¶ 007-010; Fig. 19).
Regarding claim 14, as detailed above, Croyle teaches the invention as detailed with respect to claim 12. Croyle further teaches:
and based on the data from the infrastructure sensor (Croyle: ¶ 035; electronic messages are received, via the short range antenna 114 and the short range receiver 118 of FIG. 1, from the transmitter 104 of the infrastructure element 102 of FIG. 1, via the wireless communication network 103 of FIG. 1. In addition, in various embodiments, the electronic messages include information as to a current position (e.g., geographic location) of the vehicle 100 as well as a current heading (e.g., direction of travel) of the vehicle 100 as the vehicle 100 is travelling within, or in proximity to, the infrastructure element 102
Croyle does not explicitly teach:
identifying a first location of an object on the map and based on the data from the vehicle sensor; however, Vallespi-Gonzalez does teach:
identifying a first location of an object on the map and based on the data from the vehicle sensor (Vallespi-Gonzalez: ¶ 172; At (902), method 900 can include identifying an object of interest (e.g., a pedestrian, vehicle, bicycle, etc.) within an image obtained from a camera positioned relative to a vehicle. More particular aspects of identifying an object of interest within an image are depicted in and described with reference to FIG. 20.) (Vallespi-Gonzalez: Fig. 19)
While neither Croyle nor Vallespi-Gonzalez explicitly teach:
identifying a second location of the object relative to the infrastructure sensor; Vallespi-Gonzalez does teach: 
Using two independent vehicle sensors to localize an object and use any discrepancy in their independently calculated locations to refine said position (Vallespi-Gonzalez: ¶ 179; [0179] In one example implementation, a second supplemental portion of data obtained at (910) can include obtaining map data descriptive of a geographic area surrounding the vehicle. At (912), a revised estimated location of the pedestrian within three-dimensional space can be determined based at least in part on the estimated location determined at (908) and the map data obtained at (910). Additional examples described herein relative to (906) and (908) (e.g., 
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Vallespi-Gonzalez teaches the above limitation based on the logic Coyle's use of an infrastructure sensor for geolocation could be substituted as one of Vallespi-Gonzalez "objects of interest" as Vallespi-Gonzalez teaches that any number of possible objects could be substituted for use in multi-sensor analysis and substitution of one known element for another would obtain predictable results (KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007)).
Vallespi-Gonzalez further teaches:
and determining the location of the infrastructure sensor based on the first and second locations of the object (Vallespi-Gonzalez: ¶ 178; method 900 can include determining a revised estimated location of the object of interest within three-dimensional space based at least in part on the second supplemental portion of data obtained at (910). By considering both a first supplemental portion of data and a second supplemental portion of data, a revised estimated location determined at (912) can seek to be more refined than an estimated location determined only using image data at (904) and/or a first supplemental portion of data at (906) and (908)).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Croyle with the 
Regarding claim 17, as detailed above, Croyle teaches the invention as detailed with respect to claim 12. Croyle does not explicitly teach:
wherein the data from the vehicle sensor and the data from the infrastructure sensor includes point-cloud data; however, Vallespi-Gonzalez does teach:
wherein the data from the vehicle sensor and the data from the infrastructure sensor includes point-cloud data (Vallespi-Gonzalez: ¶ 175; a first supplemental portion of data at (906) can include obtaining LIDAR data [including] LIDAR point data [as] depicted).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Croyle with the teachings of Vallespi-Gonzalez based on a motivation to implement an autonomous vehicle system which acquires multiple sets of data, from multiple forms of sensors, including optical and LIDAR, in a process of sensor data fusion to refine a vehicle's geolocation (Vallespi-Gonzalez: ¶ 007-010; Fig. 19).
Regarding claim 20, as detailed above, Croyle teaches the invention as detailed with respect to claim 12. Croyle does not explicitly teach:
storing the location of the infrastructure sensor on the map in a memory of the infrastructure sensor; however, Vallespi-Gonzalez does teach:
storing the location of the infrastructure sensor on the map in a memory of the infrastructure sensor (Vallespi-Gonzalez: ¶ 125; computing system ) (Vallespi-Gonzalez: ¶ 135; the memory 534 . . . can store data [inter alia] including current object states and predicted object locations and/or trajectories, motion plans, machine-learned models, rules, etc. as described herein. In some implementations, the remote computing system 530 can obtain data from one or more memory device(s) that are remote from the remote computing system 530.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Croyle with the teachings of Vallespi-Gonzalez based on a motivation to implement an autonomous vehicle system which acquires multiple sets of data, from multiple forms of sensors, including optical and LIDAR, in a process of sensor data fusion to refine a vehicle's geolocation (Vallespi-Gonzalez: ¶ 007-010; Fig. 19).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Croyle in view of Chong (US 20200133272 A1). As regards the individual claims:
Regarding claim 4, as detailed above, Croyle teaches the invention as detailed with respect to claim 1. Croyle does not explicitly teach:
identify a first plane based on the data from the vehicle sensor, to identify a second plane based on the data from the infrastructure sensor; however, Chong does teach: 
identify a first plane based on the data from the vehicle sensor, to identify a second plane based on the data from the infrastructure sensor (Chong: ¶ 005; one or more sensors of a vehicle are used to generate visual data representing a physical feature at a spatiotemporal location where the vehicle is located [where a] first pixel corresponds to a first two-dimensional plane of the plurality of two-dimensional planes and the second pixel corresponds to a second two-dimensional plane of the plurality of two-dimensional planes)
and to determine the location of the infrastructure sensor (Croyle: ¶ 035; the vehicle 100 is travelling within, or in proximity to, the infrastructure element 102)
based on the first plane and the second plane (Chong: ¶ 005; One or more processors of the vehicle are used to embed the depth difference [which determines a location of sensor] within a third two-dimensional plane).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Croyle with the teachings of Chong based on a motivation to combine alternative object spatialization techniques for vehicle location
Regarding claim 15, as detailed above, Croyle teaches the invention as detailed with respect to claim 1. Croyle does not explicitly teach:
identifying a first plane based on the data from the vehicle sensor, identify a second plane based on the data from the infrastructure sensor; however, Chong does teach:
identifying a first plane based on the data from the vehicle sensor, identify a second plane based on the data from the infrastructure sensor (Chong: ¶ 005; one or more sensors of a vehicle are used to generate visual data representing a physical feature at a spatiotemporal location where the vehicle is located [where a] first pixel corresponds to a first two-dimensional plane of the plurality of two-dimensional planes and the second pixel corresponds to a second two-dimensional plane of the plurality of two-dimensional planes).
and determining the location of the infrastructure sensor (Croyle: ¶ 035; the vehicle 100 is travelling within, or in proximity to, the infrastructure element 102)
based on the first plane and the second plane (Chong: ¶ 005; One or more processors of the vehicle are used to embed the depth difference [which determines a location of sensor] within a third two-dimensional plane).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Croyle with the teachings of Chong based on a motivation to combine alternative object spatialization techniques for vehicle location
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Croyle in view of Chong in further view of Qiu et al. (US 20200124725 A1) (hereinafter Qiu). As regards the claim:
Regarding claim 5, as detailed above, Croyle as modified by Chong teaches the invention as detailed with respect to claim 4. Neither Croyle or Chong explicitly teach:
identifying a first vector based on the data from the vehicle sensor identifying a second vector based on the data from the data from the infrastructure sensor; however, Qiu does teach:
identifying a first vector based on the data from the vehicle sensor identifying a second vector based on the data from the data from the infrastructure sensor (Qiu: ¶ 072; matching or pairing between two vectors of angles can be based on pairwise comparison between angle values of the two vector. For example, the controller can compare a fixed first vector of angles against different permutations of angles included in a second vector (e.g., regardless of circular order of the angles).) 
While none of Croyle, Chong or Qiu explicitly teach:
and determining the location of the infrastructure sensor based on the first vector and the second vector; Qiu does teach:
A system of using geolocation using triangulation based upon calculated vectors from a plurality of three-dimensional scanning points to locate a nearby intersection (Qiu: ¶ 073; or example, the controller can use the pairing to determine whether the mobile platform reaches a certain intersection on a map, with or without GPS positioning, thus guiding the mobile platform to smoothly navigate through the intersection area
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Croyle teaches the above limitation based on the logic that Croyle and Vallespi-Gonzalez teach the use of infrastructure sensor coupled with the same infrastructure sensor’s self-reported geolocation for refining the final position of a vehicle; consequently, substituting an infrastructure mounted sensor for an intersection as in Qui is a simple matter of substitution of items expected to be near the roadway and a simple substitution of one known element for another would obtain predictable results (KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007)).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Croyle as modified by Chong with the teachings of Qiu based on a motivation to develop a method of navigation based upon map matching and landmark recognition based upon three dimensional LIDAR sensor data interpretation (Qiu: ¶ 003-005, 072).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Croyle in view of Steinberg et al. (US 20190227175 A1) (hereinafter Steinberg). As regards the individual claims:
Regarding claim 10, as detailed above, Croyle teaches the invention as detailed with respect to claim 1. Croyle does not explicitly teach:
wherein the instructions include instructions to store the location of the infrastructure sensor on the map; however, Steinberg does teach:
wherein the instructions include instructions to store the location of the infrastructure sensor on the map (Steinberg: ¶ 032; “detecting an object” may refer to . . . a location of the LIDAR system, a location on earth
in a memory (Steinberg: ¶ 044; the LIDAR system . . . memory is configured to store information representative data about objects in the environment of the LIDAR system)
of the infrastructure sensor (Steinberg: ¶ 137; The LIDAR systems 900 of FIGS. 7A through 7E include a plurality of anchored LIDAR sensing units (denoted 101 in these figures) deployed in different locations in the environment. The anchored LIDAR sensing units are anchored in the sense that they are not connected to a vehicle, but are rather connected to the ground, either directly or via a supporting structure)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Croyle with the teachings of Steinberg based on a motivation to develop a method of navigation based upon infrastructure mounted LIDAR sensor data fusion (Steinberg: ¶ 006-008).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Croyle in view of Mudalige (US 20100256852 A1). As regards the claim:
Regarding claim 11, as detailed above, Croyle teaches the invention as detailed with respect to claim 1. Croyle does not explicitly teach:
wherein the instructions further include instructions to navigate a second vehicle; however, Mudalige does teach: wherein the instructions further include instructions to navigate a second vehicle (Mudalige: ¶ 115; based upon control methods utilized in the Leader Vehicle, and the Follower Vehicles are controlled to remain within the platoon lane keeping boundaries as the Follower Vehicles trail the Leader Vehicle.
based on the location of the infrastructure sensor (Mudalige: ¶ 056; signals from transmitter tower 125, even if unrelated otherwise to the operation of vehicle 105, can be used to provide a locating angle to the known location of the tower. Such a known location can be determined according to reference information such as is contained in a 3D map database or can be located through repeated travel past a recognizable signal)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Croyle with the teachings of Mudalige based on a motivation to implement a method of controlling autonomous cars relying on fusion of input data sources including radar, camera, wireless systems communicating with infrastructure and other vehicles (Mudalige: ¶ 054-056).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Croyle in view of Qiu. As regards the claim:
Regarding claim 16, as detailed above, Croyle teaches the invention as detailed with respect to claim 1. Croyle does not explicitly teach:
identifying a first vector based on the data from the vehicle sensor identifying a second vector based on the data from the data from the infrastructure sensor; however, Qiu does teach:
identifying a first vector based on the data from the vehicle sensor identifying a second vector based on the data from the data from the infrastructure sensor (Qiu: ¶ 072; matching or pairing between two vectors of angles can be based on pairwise comparison between angle values of the  
While neither Croyle or Qiu explicitly teach:
and determining the location of the infrastructure sensor based on the first vector and the second vector; Qiu does teach:
A system of using geolocation using triangulation based upon calculated vectors from a plurality of three-dimensional scanning points to locate a nearby intersection (Qiu: ¶ 073; or example, the controller can use the pairing to determine whether the mobile platform reaches a certain intersection on a map, with or without GPS positioning, thus guiding the mobile platform to smoothly navigate through the intersection area). 
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Croyle teaches the above limitation based on the logic that Croyle and Vallespi-Gonzalez teach the use of infrastructure sensor coupled with the same infrastructure sensor’s self-reported geolocation for refining the final position of a vehicle; consequently, substituting an infrastructure mounted sensor for an intersection as in Qui is a simple matter of substitution of items expected to be near the roadway and a simple substitution of one known element for another would obtain predictable results (KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007)).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Croyle as modified .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kroeger (US 20200005489 A1) which discloses a method of using multiple captured images of the same location to calibrate the accuracy of a sensor via sensor fusion..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                             


/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663